DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 4, Claims 1-20 in the reply filed on 09/19/22 is acknowledged.
Claim Objections
Claim 2 is objected to because of the following informalities: “micrometer” in line 2 should be changed to “micrometers” to reflect plurality.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, and 11-15 are rejected under 35 U.S.C. 102a1 as being anticipated by YOSHIKAWA et al. (US PG Pub 2011/0182314 A1) (07/13/22 IDS).
Regarding claim 1, YOSHIKAWA discloses a light source structure (FIG. 1), comprising: 
a vertical cavity surface-emitting laser (VCSEL) device (10, FIG. 1, [0017]) having a top surface (a top surface of mesa M, FIG. 1, [0019]) and at least one side surface (a side surface of the mesa M substantially perpendicular to and adjoining the top surface of the mesa M, FIG. 1) substantially perpendicular to and adjoining the top surface, the VCSEL device being configurable to output directed emission of light through the top surface (the top surface includes a beam aperture 112A, FIG. 1, [0021]); and 
a light barrier (interpreted to comprise 110/112, FIG. 1, [0020] - [0021]) surrounding at least a top portion of the VCSEL device and separated from the at least one side surface (110/112 surround the top surface of the VCSEL 10 and are separated from the side surface of the VCSEL 10, FIG. 1), the light barrier being configured to receive spontaneous emission out of the VCSEL device through the at least one side surface (“the both ends (sectorial parts) 108B and 108B2 of the conductive region 108B in the major axis direction overlap with the p-side electrode 112, and are shielded by the p-side electrode 112 practically,” [0022]).
Regarding claim 4, YOSHIKAWA discloses the top portion of the VCSEL device and the light barrier are disposed on a substrate (peripheral portions of the top portion of the VCSEL surrounding the mesa M, FIG. 1), and have about a same height from a surface of the substrate (FIG. 1).
Regarding claim 5, YOSHIKAWA discloses the light barrier is formed on a mesa structure (M, FIG. 1, [0019]) around the top portion of the VCSEL device and extends to cover at least a top surface and an edge of the mesa structure (FIG. 1).
Regarding claim 6, YOSHIKAWA discloses the light barrier includes: a passivation layer (110, FIG. 1, [0020]) over the mesa structure and extending onto the at least one side surface of the VCSEL device; and a metal layer (112, FIG. 1, [0021]) over the passivation layer.
Regarding claim 7, YOSHIKAWA discloses the metal layer extends to and covers an outer portion of the top surface of the VCSEL device (FIG. 1).
Regarding claim 8, YOSHIKAWA discloses a top portion of the VCSEL device includes a substrate (100, FIG. 1, [0017]), and wherein the light barrier further surrounds the substrate (FIG. 1).
Regarding claim 9, YOSHIKAWA discloses the VCSEL device is disposed on a first surface of the substrate (the top portion of the VCSEL is disposed on a top surface of 100, FIG. 1) and a metal layer (an n-side electrode 120, FIG. 1, where 120 is disposed on a bottom surface of 100) is disposed on a second surface of the substrate opposite to the first surface.
Regarding claim 11, YOSHIKAWA discloses the light barrier includes metal (112 is a p-side electrode, [0021]).
Regarding claim 12, YOSHIKAWA discloses a method of making a light source structure (FIGS. 4A-4C and 5A-5C), comprising: 
fabricating a vertical cavity surface-emitting laser (VCSEL) device (10, FIG. 1, [0017]) on a substrate (100, FIG. 1, [0017]), the VCSEL device having a top surface (a top surface of mesa M, FIG. 1, [0019]) and at least one side surface (a side surface of the mesa M substantially perpendicular to and adjoining the top surface of the mesa M, FIG. 1) substantially perpendicular to and adjoining the top surface, the VCSEL device being configurable to output directed emission of light through the top surface (the top surface includes a beam aperture 112A, FIG. 1, [0021]); and 
forming a light barrier (interpreted to comprise 110/112, FIG. 1, [0020] - [0021]) surrounding at least a top portion of the VCSEL device and separated from the at least one side surface (110/112 surround the top surface of the VCSEL 10 and are separated from the side surface of the VCSEL 10, FIG. 1), the light barrier being configured to receive spontaneous emission out of the VCSEL device through the at least one side surface (“the both ends (sectorial parts) 108B and 108B2 of the conductive region 108B in the major axis direction overlap with the p-side electrode 112, and are shielded by the p-side electrode 112 practically,” [0022]).
Regarding claim 13, YOSHIKAWA discloses forming the light barrier includes: depositing a sacrificial layer (R, FIG. 4A, [0033]) over the VCSEL device and a top surface of the substrate; removing portions of the sacrificial layer on the top surface of the substrate (FIG. 4B, [0033]); depositing a light barrier layer (FIGS. 4C/5A-5C, [0034]) over the substrate to form the light barrier; and removing portions of the sacrificial layer on the VCSEL device ([0034]).
Regarding claim 14, YOSHIKAWA discloses forming the light barrier includes: forming mesa structure (M, FIG. 4B, [0033]) around the top portion of the VCSEL device and separated from the at least one side surface by a cavity; oxidizing exposed surfaces of the VCSEL device and the mesa structure (FIG. 4B, [0034]); forming a passivation layer (110, FIG. 4C, [0035]) over the mesa structure, the passivation layer extending to cover a top surface of the mesa structure (FIG. 4C), an edge of the mesa structure facing the cavity (FIG. 4C), a bottom surface of the cavity and the at least one side surface of the VCSEL device (FIG. 4C); and forming a metal layer (FIG. 5C, [0036]) over the passivation layer and an outer portion of the top surface of the VCSEL device.
Regarding claim 15, YOSHIKAWA discloses the substrate has a top surface parallel with the top surface of the VCSEL device and at least one side surface substantially perpendicular to the top surface of the VCSEL device (FIGS. 4A-4C), and wherein forming the light barrier includes: coating exposed surfaces of the VCSEL device and at least one side surface of the substrate with a light-blocking material (FIGS. 5A-5C); and removing portions of the light-blocking material from a middle part of the top surface of the substrate adjacent the VCSEL device (FIGS. 5A-5C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA et al.
Regarding claim 2, YOSHIKAWA has disclosed the light source structure outlined in the rejection to claim 1 above except the light source structure has at least one dimension ranging from 100 micrometers to 200 micrometers. However, it’s within one of ordinary skill in the art to modify the dimension of the light source structure to obtain a compact light source structure. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source structure of YOSHIKAWA with at least one dimension ranging from 100 micrometers to 200 micrometers in order to obtain a desired compact light source structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)
Regarding claim 3, YOSHIKAWA has disclosed the light source structure outlined in the rejection to claim 1 above except a thickness of the light barrier is ranging from two micrometers to ten micrometers. However, it’s within one of ordinary skill in the art to modify the thickness of the light barrier to maximize light confinement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light barrier of YOSHIKAWA with a thickness ranging from two micrometers to ten micrometers in order to maximize light confinement.
Regarding claims 10 and 16, YOSHIKAWA has disclosed the light source structure and the method of making the light source structure outlined in the rejection to claims 1 and 12 above and further discloses removing portion of the light-blocking material is done using photolithography ([0033]) except the light barrier includes black matrix material. However, it’s within one of ordinary skill in the art to modify the light barrier with a black matrix material such as a black resin in order to maximize light absorption in the light barrier. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light barrier of YOSHIKAWA with a black matrix material in order to further enhance light confinement by maximizing light absorption, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 17, YOSHIKAWA has disclosed the method of making the light source structure outlined in the rejection to claim 16 above except coating the exposed surfaces of the VCSEL device and the at least one side surface of the substrate with the black matrix material includes inkjet printing. However, coating the VCSEL by inkjet printing method is known in the art to provide a smoother top surface which increases bonding strength. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating method of YOSHIKAWA with inkjet printing method since it was known in the art that inkjet printing method provides a smoother top surface which increases bonding strength.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sangu (US PG Pub 2019/0286228 A1) in view of YOSHIKAWA et al.
Regarding claim 18, Sangu discloses an eye-tracking apparatus (FIG. 1) comprising: a light source structure (5, FIG. 1, [0032]) configured to project light to an eye of a user ([0028]); and a photodetector (4, FIG. 1, [0028]) configured to receive the light projected by the light source structure reflected off the eye of the user, wherein the light source structure includes: a vertical cavity surface-emitting laser (VCSEL) device (1, FIG. 1, [0030]). Sangu does not disclose the light source structure includes: a vertical cavity surface-emitting laser (VCSEL) device having a top surface and at least one side surface substantially perpendicular to and adjoining the top surface, the VCSEL device being configurable to output directed emission of light through the top surface; and a light barrier surrounding at least a top portion of the VCSEL device and separated from the at least one side surface, the light barrier being configured to block spontaneous emission out of the VCSEL device through the at least one side surface from reaching the photodetector. YOSHIKAWA discloses the light source structure as claimed (see rejection to claim 1 above). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source structure of Sangu with the light source structure as taught by YOSHIKAWA to prevent unwanted ASE from reaching the photodetector and increase accuracy of detection.
Regarding claim 20, Sangu discloses a head-mounted display device (50, FIG. 10, [0112]), comprising: a display (FIG. 10); an optical assembly (52-54, FIG. 10, [0107]) optically coupled to the display; and the eye-tracking apparatus of claim 18 (see rejection to claim 18 above) disposed proximate to the display and the optical assembly (FIG. 10).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sangu and YOSHIKAWA et al. as applied to claim 18 above, and further in view of LEE et al. (US PG Pub 2009/0289266 A1).
Regarding claim 19, the combination has disclosed the eye-tracking apparatus outlined in the rejection to claim 18 above except the light source structure and the photodetector are formed on a same substrate. LEE discloses the light source structure and the photodetector are formed on a same substrate (a semiconductor light source 210 and a photo-detection element 220 are formed on a same substrate 230, FIG. 2b, [0030] and [0036]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the eye-tracking apparatus of the combination with the light source structure and the photodetector are formed on a same substrate as taught by LEE in order to obtain a more compact device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guenter et al. (US PG Pub 2005/0286584 A1) discloses a monolithically integrated VCSEL with a photodetector comprising an isolation barrier for reducing spontaneous emission (see abstract and FIG. 1), but fails to disclose the isolation barrier including a passivation layer and a metal layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828